
	
		III
		112th CONGRESS
		1st Session
		S. RES. 326
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Hatch (for himself,
			 Mr. Brown of Ohio,
			 Mr. Crapo, Mr.
			 Leahy, Mr. Lugar, and
			 Mr. Udall of New Mexico) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating Thursday, November 17, 2011, as
		  Feed America Day.
	
	
		Whereas Thanksgiving Day celebrates the spirit of selfless
			 giving and an appreciation for family and friends;
		Whereas the spirit of Thanksgiving Day is a virtue upon
			 which the United States was founded;
		Whereas, according to the Department of Agriculture,
			 roughly 48,000,000 people in the United States, including 16,200,000 children,
			 continue to live in households that do not have an adequate supply of food;
			 and
		Whereas selfless sacrifice breeds a genuine spirit of
			 thanksgiving, both affirming and restoring fundamental principles in our
			 society: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 Thursday, November 17, 2011, as Feed America Day; and
			(2)encourages the
			 people of the United States to sacrifice 2 meals on Thursday, November 17,
			 2011, and to donate the money that would have been spent on that food to the
			 religious or charitable organization of their choice for the purpose of feeding
			 the hungry.
			
